AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case {Modified)                                                                 Page I of! )   ;;!-
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                     v.                                        (For Offenses Committed On or After November 1, 1987)


                 Luis Felipe Hemandez·Aguilar                                  Case Number: 3:19-mj-22179

                                                                               MartinGM
                                                                               Defendant's Attorn


REGISTRATION NO. 85481298
                                                                                                               MAY 3 1 2019
THE DEFENDANT:
 lZJ pleaded guilty to count( s) 1 of Complaint
                                           ~~_e_~~~~~~~~--ti.;;.iITT't\lffifrl~oon~~iflfl11';f
 D was found guilty to courtt(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                              Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                    1

 D The defendant has been found not guilty on count( s)                  ~~~~~~~~~~~~~~~~~~~




 D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                                dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               ~TIME SERVED                              D                                          days

 lZJ   Assessment: $10 WAIVED lZJ Fine: WAIVED
 lZJ   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative,                          charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment ate folly paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Friday, May 31, 2019
                                                                             Date oflmposition of Sentence


Received
               D.USM
                       #7
                    / :'
                       L
                                                                             :Micfiae{]. Seng
                                                                             HONORABLE MICHAEL J. SENG
                                                                             UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                        3:19-mj-22179
